Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 1 of 13 PageID #: 1




 Colin Mulholland, Esq.
 30-97 Steinway, Ste. 301-A
 Astoria, New York 11103
 Telephone: (347) 687-2019
 Attorney for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ABEL CORTES COHETERO,
                                                            COMPLAINT
                                    Plaintiff,
                                                            JURY TRIAL DEMANDED
                  -against-                                 Case No: 20-cv-4003
 ALI 606 INC, ABDOH H. MOHAMED (a/k/a
 ABDUL MOHAMMED) and AHMED A.
 MOHAMMED.

                                    Defendants.
 -------------------------------------------------------X

        ABEL CORTES COHETERO (“Plaintiff”) by and through his attorney, Colin Mulholland,

Esq., as against ALI 606 INC, ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) and

AHMED A. MOHAMMED (collectively, “Defendants”), alleges as follows:

                                           NATURE OF THE ACTION

        1.       Plaintiff is a former employee of Stop One Gourmet Deli at 606 Brighton Beach

Ave Brooklyn, NY that was owned and operated by Defendants AHMED A. MOHAMMED,

ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) and ALI 606 INC.

        2.        Defendants own, operate, and/or controlled a deli called Stop One Gourmet Deli

at 606 Brighton Beach Ave Brooklyn, NY 11235.

        3.       Plaintiff was employed by Defendants as a counterman and general laborer.




                                                        1
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 2 of 13 PageID #: 2




        4.     At all times relevant to this Complaint, Plaintiff worked for Defendants in excess

of 40 hours per week, without appropriate minimum wage and overtime compensation for the

hours he worked each week.

        5.     Further, Defendants failed to pay Plaintiff the required “spread of hours” pay for

any day in which he had to work over 10 hours per day.

        6.     Plaintiff now brings this action for unpaid minimum and overtime wages pursuant

to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of

the N.Y. Lab. Law §§ 190 et seq. and 650 et seq. (“NYLL”), and the “spread of hours” and

overtime wage orders of the New York Commission of Labor codified at N.Y. COMP. CODES R. &

REGS. tit. 12, § 146-1.6 (herein the “Spread of Hours Wage Order”), including applicable

liquidated damages, interest, attorneys’ fees, and costs.

                                 JURISDICTION AND VENUE

        7.     This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 216(b) (FLSA),

28 U.S.C. § 1337 (interstate commerce) and 28 U.S.C. § 1331 (federal question). Supplemental

jurisdiction over Plaintiff’s state law claims is conferred by 28 U.S.C. § 1367(a).

        8.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because all or a

substantial part of the events or omissions giving rise to the claims occurred in this district,

Defendants operate their business in this district, and Plaintiff was employed by Defendants in this

district.

                                         THE PARTIES

        9.     Plaintiff ABEL CORTES COHETERO (“Plaintiff CORTES”) is an adult

individual residing in Kings County, New York. Plaintiff CORTES was employed by Defendants

at Stop One Gourmet Deli from approximately February 2019 through June 12, 2020.



                                                 2
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 3 of 13 PageID #: 3




       10.      ALI 606 INC is a domestic corporation organized and existing under the laws of

the state of New York. It maintains its principal place of business at 606 Brighton Beach Ave

Brooklyn, NY.

       11.      Stop One Gourmet Deli was operated by a father and son team – Defendant

ABDOH MOHAMED was the father and Defendant AHMED A. MOHAMMED was the son.

       12.      The father and son team operated the location together as part of a large three store

family operation along Brighton Beach Avenue in which each of three stores was allotted to a son

and overseen by the father.

       13.      Defendant AHMED A. MOHAMMED is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant AHMED

A. MOHAMMED is sued individually in his capacity as an owner, officer and/or agent of

Defendant Corporations.

       14.      Defendant AHMED A. MOHAMMED possesses or possessed operational control

over Defendant Corporation, possesses or possessed an ownership interest in Defendant

Corporations, and controls or controlled significant functions of Defendant Corporation.

       15.      Defendant AHMED A. MOHAMMED determined the wages and compensation of

the employees of Defendants, including Plaintiff.

       16.      Defendant AHMED A. MOHAMMED established the schedule of the Plaintiff.

       17.      Defendant AHMED A. MOHAMMED assigned daily work tasks to Plaintiff.

       18.      Defendant AHMED A. MOHAMMED supervised Plaintiff on a daily basis.

       19.      Defendant AHMED A. MOHAMMED issued pay to Plaintiff.

       20.      Defendant AHMED A. MOHAMMED disciplined Plaintiff.




                                                  3
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 4 of 13 PageID #: 4




        21.     Defendant AHMED A. MOHAMMED had the authority to hire and fire employees

and in fact hired and fired Plaintiff.

        22.     Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) is an

individual engaging (or who was engaged) in business in this judicial district during the relevant

time period. Defendant ABDUL MOHAMMED is sued individually in his capacity as an owner,

officer and/or agent of Defendant Corporations.

        23.     Upon information and belief, Defendant ABDOH H. MOHAMED ( a/k/a ABDUL

MOHAMMED) possesses or possessed operational control over Defendant Corporation, possesses

or possessed an ownership interest in Defendant Corporation, and controls or controlled significant

functions of Defendant Corporation.

        24.     Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) had the final

word on raises in pay for the Plaintiff.

        25.     Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) had the final

word on changes in the schedule for the Plaintiff.

        26.     Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) had the final

word on all decisions relating to the business operations of Stop One Gourmet Deli.

        27.     Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) supervised

the employees and daily operations on days when Defendant AHMED MOHAMMED was

required elsewhere, typically one to two times a week.

        28.     Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) supervised

the activities in Stop One Gourmet on a daily basis through remote security cameras and regularly

called the store to reprimand workers or to convey instructions.




                                                  4
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 5 of 13 PageID #: 5




        29.   Defendant ABDOH H. MOHAMED was the person who initially called Plaintiff

CORTES to work and hired him directly with Defendant AHMED A. MOHAMMED.

        30.   Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) had the

authority to hire and fire employees and did indeed hire and fire employees for Stop One Gourmet

Deli.

        31.   Defendant ABDOH H. MOHAMED fired Plaintiff along with Defendant AHMED

MOHAMMED and authorized the hiring of Plaintiff’s replacement.

        32.   Defendant ABDOH H. MOHAMED controlled and/or supervised the payroll

practices of Stop One Gourmet Deli.

                                FACTUAL ALLEGATIONS

        33.   Defendant AHMED A. MOHAMMED possesses operational control over

Defendant Corporation, possesses ownership interests in Defendant Corporation, and controls

significant functions of Defendant Corporation.

        34.   Defendant ABDOH H. MOHAMED (a/k/a ABDUL MOHAMMED) possesses

operational control over Defendant Corporation, possesses ownership interests in Defendant

Corporation, and controls significant functions of Defendant Corporation.

        35.   Defendants are associated and joint employers, act in the interest of each other.

        36.   Each Defendant possessed substantial control over Plaintiff’s working conditions

and held power of over the supervision and implementation of the pay policies and practices with

respect to the employment and compensation of Plaintiff.

        37.   Defendants jointly employed Plaintiff and were employers within the meaning of

29 U.S.C. § 201 et seq. and the NYLL.

        38.   In the alternative, Defendants constitute a single employer of Plaintiff.



                                                  5
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 6 of 13 PageID #: 6




        39.     At all relevant times, Defendants were Plaintiff’s employers within the meaning of

the FLSA and New York Labor Law.

        40.     Upon information and belief, in each year from 2019 to 2020, Defendants, both

separately and jointly, had a gross annual volume of sales of not less than $500,000 (exclusive of

excise taxes at the retail level that are separately stated).

        41.     In addition, Defendants and/or their enterprise were directly engaged in interstate

commerce. For example, numerous food and cleaning items were used and sold daily at ALI 606

INC, such as alcohol, tobacco products, French fries, potatoes, breads, flour, eggs, milk, meats,

and beverages, cleaning supplies, were produced outside the State of New York.

        42.     Plaintiff CORTES was individually engaged in interstate commerce by virtue of

processing credit card payments on behalf of the business.

                                Plaintiff ABEL CORTES COHETERO

        43.     Plaintiff CORTES was employed by Defendants from approximately February

2019 through June 12, 2020.

        44.     Throughout his employment with defendants, Plaintiff CORTES was employed at

the ALI 606 INC as a counterman, cook, dishwasher and general laborer.

        45.     Plaintiff CORTES regularly handled goods in interstate commerce, such as food

and other supplies produced outside the state of New York.

        46.     Plaintiff CORTES’ work duties required neither discretion nor independent

judgment.

        47.     Plaintiff CORTES regularly worked in excess of 40 hours per week.

        48.     Plaintiff CORTES worked for the Defendants six-days per week from 7:00 A.M.

until approximately 5:00 P.M. each day (typically 60 hours per week).



                                                    6
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 7 of 13 PageID #: 7




         49.    Defendants paid Plaintiff at an hourly rate without a premium for his overtime

hours.

         50.    Defendants paid Plaintiff $12 per hour from February of 2019 until June 2019.

         51.    From July 2019 until the end of his employ, Defendants paid Plaintiff $13 an hour.

         52.    No notification was given to Plaintiff CORTES regarding overtime and wages

under the FLSA and NYLL.

         53.    Defendants never provided Plaintiff CORTES with each payment of wages a

statement of wages, as required by NYLL 195(3).

         54.    Defendants never provided Plaintiff CORTES, any notice in English and in Spanish

(Plaintiff CORTES’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                  FIRST CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

         55.    Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

         56.    Defendants, in violation of the FLSA, failed to pay Plaintiff overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

         57.    Defendants’ failure to pay Plaintiff overtime compensation was willful within the

meaning of 29 U.S.C. § 255(a).

         58.    Plaintiff was damaged in an amount to be determined at trial.

                                 SECOND CAUSE OF ACTION
               VIOLATION OF THE FLSA MINIMUM WAGE PROVISIONS
         59.    Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.



                                                  7
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 8 of 13 PageID #: 8




       60.     At all times relevant to this action, Defendants were Plaintiff CORTES’S

employers within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants

had the power to hire and fire Plaintiff CORTES, controlled the terms and conditions of his

employment and had the power to determine the rate and method of any compensation in exchange

for his employment.

       61.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       62.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       63.     Defendants failed to pay Plaintiff at the applicable minimum hourly rate, in

violation of 29 U.S.C. § 206(a).

       64.     Defendants’ failure to pay Plaintiff CORTES at the applicable minimum hourly

rate was willful within the meaning of 29 U.S.C. § 255(a).

       65.     Plaintiff CORTES was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

VIOLATION OF THE OVERTIME PROVISIONS OF THE NEW YORK LABOR LAW

       66.     Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

       67.     Defendants, in violation of the NYLL § 190 et seq. and associated rules and

regulations, failed to pay Plaintiff overtime compensation at rates of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a workweek.

       68.     Defendants’ failure to pay Plaintiff overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

       69.     Plaintiff was damaged in an amount to be determined at trial.



                                                 8
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 9 of 13 PageID #: 9




                                 FOURTH CAUSE OF ACTION

                   NEW YORK STATE LAW MINIMUM WAGE CLAIM

       70.      Plaintiff CORTES repeats and realleges all paragraphs above as though fully set

forth herein.

       71.      At all times relevant to this action, Defendants were Plaintiff CORTES’ employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff, controlled terms and conditions of employment, and determined the rates and methods

of any compensation in exchange for employment.

       72.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the

New York State Department of Labor, paid Plaintiff CORTES less than the minimum wage.

       73.      Defendants’ failure to pay Plaintiff CORTES the minimum wage was willful and

not in good faith within the meaning of N.Y. Lab. Law § 663.

       74.      Plaintiff CORTES was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

   VIOLATION OF THE SPREAD OF HOURS WAGE ORDER OF THE NEW YORK

                                 COMMISSIONER OF LABOR

       75.      Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

       76.      Defendants failed to pay Plaintiff one additional hour’s pay at the basic minimum

wage rate or prevailing regular rate of pay before allowances for each day Plaintiff’s spread of

hours exceeded ten hours in violation of New York Lab. Law §§ 190 et seq. and 650 et seq. and

the wage order of the New York Commissioner of Labor codified at N.Y. COMP. CODES R. &

REGS. Tit. 12, § 146-1.6.




                                                  9
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 10 of 13 PageID #: 10




        77.     Defendants’ failure to pay Plaintiff an additional hour’s pay for each day Plaintiff’s

 spread of hours exceeded ten hours was willful and not in good faith within the meaning of New

 York Lab. Law § 663.

        78.     Plaintiff was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION
                    VIOLATION OF THE NOTICE AND RECORDKEEPING
                     REQUIREMENTS OF THE NEW YORK LABOR LAW
        79.     Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

        80.     Defendants failed to provide Plaintiff with a written notice, in English and in

 Spanish (Plaintiff’s primary language), containing: the rate or rates of pay and basis thereof,

 whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

 claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

 day designated by the employer; the name of the employer; any "doing business as" names used

 by the employer; the physical address of the employer's main office or principal place of business,

 and a mailing address if different; and the telephone number of the employer, as required by NYLL

 §195(1).

        81.     Defendants are liable to Plaintiff in the amount of $5,000, together with costs and

 attorneys’ fees.

                                SEVENTH CAUSE OF ACTION
                    VIOLATION OF THE WAGE STATEMENT PROVISIONS
                              OF THE NEW YORK LABOR LAW
        82.     Plaintiff repeats and realleges all paragraphs above as though set forth fully herein.

        83.     With each payment of wages, Defendants failed to provide Plaintiff with a

 statement listing each the following: the dates of work covered by that payment of wages; name


                                                 10
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 11 of 13 PageID #: 11




 of employee; name of employer; address and phone number of employer; rate or rates of pay and

 basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

 wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

 regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

 worked; and the number of overtime hours worked, as required by NYLL 195(3).

         84.        Defendants are liable to Plaintiff in the amount of $5,000, together with costs and

 attorneys’ fees.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against
 Defendants:

         (a)        Declaring that Defendants violated the minimum wage and overtime wage

 provisions of, and associated rules and regulations under, the FLSA as to Plaintiff;

         (b)        Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff’s compensation, hours,

 wages, and any deductions or credits taken against wages;

         (c)        Declaring that Defendants’ violation of the provisions of the FLSA were willful

 as to Plaintiff;

         (d)        Awarding Plaintiff damages for the amount of unpaid minimum wages and

 overtime wages, and damages for any improper deductions or credits taken against wages under

 the FLSA as applicable;

         (e)        Awarding Plaintiff liquidated damages in an amount equal to 100% of his

 damages for the amount of unpaid minimum wages and overtime wages and damages for any

 improper deductions or credits taken against wages under the FLSA as applicable pursuant to 29

 U.S.C. § 216(b);


                                                    11
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 12 of 13 PageID #: 12




        (f)       Declaring that Defendants violated the minimum wage and overtime wage

 provisions of, and rules and orders promulgated under, the NYLL as to Plaintiff;

        (g)       Declaring that Defendants violated the Spread of Hours Wage Order of the New

 York Commission of Labor as to Plaintiff;

        (h)       Declaring that Defendants violated the recordkeeping requirements of the NYLL

 with respect to Plaintiff’s compensation, hours, wages; and any deductions or credits taken

 against wages;

        (i)       Declaring that Defendants’ violations of the New York Labor Law and Spread of

 Hours Wage Order were willful as to Plaintiff;

        (j)       Awarding Plaintiff damages for the amount of unpaid minimum wages and

 overtime wages, damages for any improper deductions or credits taken against wages, as well as

 awarding spread of hours pay under the NYLL as applicable;

        (k)       Awarding Plaintiff damages for Defendants’ violation of the NYLL notice and

 recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (l)       Awarding Plaintiff liquidated damages in an amount equal to one hundred percent

 (100%) of the total amount of spread of hours pay, and overtime compensation shown to be

 owed pursuant to NYLL § 663 and Article 6 as applicable;

        (m)       Awarding Plaintiff pre-judgment and post-judgment interest as applicable;

        (n)       Awarding Plaintiff the expenses incurred in this action, including costs and

 attorneys’ fees;

        (o)       Enjoining Defendants’ from future violations of the NYLL as the Court deems

 necessary and appropriate.




                                                  12
Case 1:20-cv-04003-RRM-SJB Document 1 Filed 08/27/20 Page 13 of 13 PageID #: 13




        (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no

 appeal is then pending, whichever is later, the total amount of judgment shall automatically

 increase by fifteen percent, as required by NYLL § 198(4); and

        (q)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

                  Plaintiff demands a trial by jury on all issues triable by a jury.

 Dated: Astoria, New York
        August 27th, 2020

                                              By:      /s/ Colin Mulholland
                                                       Colin Mulholland, Esq.
                                                       30-97 Steinway, Ste. 301-A
                                                       Astoria, New York 11103
                                                       Telephone: (347) 687-2019
                                                       Attorney for Plaintiff




                                                 13
